Citation Nr: 1231002	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to July 1960.  The Veteran died in October 1981, and the Veteran's spouse is the appellant in this case.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.  

The Board notes that in the appellant's VA Form 9, Appeal to the Board of Veterans' Appeals, received in February 2008, the appellant indicated that she wanted to have a hearing before the Board at the RO.  The appellant was scheduled for a travel board hearing in June 2011.  However, the record reflects that she failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702 (d) (2011).  

In September 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.  

2.  The Veteran died in October 1981.  The death certificate shows that the immediate cause of death was arteriosclerotic coronary artery disease with posttraumatic seizure disorder listed as another condition contributing to but not related to the immediate cause of death.  

3.  At the time of his death, service connection was not in effect for any disability.  

4.  Arteriosclerotic coronary artery disease did not have its onset during active service, did not manifest within one year of separation from active service, or is shown to be otherwise related to the Veteran's active service.  

5.  Posttraumatic seizure disorder did not have its onset during active service or is shown to be otherwise related to the Veteran's active service.  

6.  The competent, probative, or credible evidence of record does not show that the cause of the Veteran's death is related to service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   

In addition, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that the VCAA notice requirements for service connection for cause of the Veteran's death have been satisfied by the August 2006 and January 2007 letters sent to the appellant.  In the letters, VA informed the appellant that in order to substantiate a claim for service connection for cause of the Veteran's death, the evidence needed to show the cause of the Veteran's death, a disease or injury in service, and a relationship between the cause of death and the disease or injury in service.  The August 2006 and January 2007 VCAA letters did not advise the appellant on how to substantiate a DIC claim based on previously service-connected claims in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, as the Veteran had not established service connection for any disability, the appellant is not prejudiced by the lack of such notice.  She has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency that may have occurred earlier in the process.  

As to informing the appellant of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had a duty to obtain any records held by any federal agency.  It also informed her that it would make reasonable efforts to help her get evidence to support her claim such as medical records and employment records.  The letters also stated that she would need to give VA enough information about the records so that it could obtain them for her.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The appellant has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA obtained the Veteran's service treatment records.  The Board notes that the appellant indicated in a January 2007 statement that there are no pertinent post service treatment records available because they have been considered lost by the local VA medical facility.  See the January 2007 statement.  A VA medical opinion was obtained in connection with the appeal.  The VA physician reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA medical opinion is probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Board acknowledges that the November 2007 VA examiner did not provide an opinion as to whether the Veteran's arteriosclerotic coronary artery disease was related to service, the Board finds that a remand for such an opinion is not necessary to make a decision in this case, as there is no evidence of the heart disorder in the Veteran's service treatment records or for many years post-service, and more importantly, the appellant has never alleged that this disorder was caused by or related to service.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008). 

For the foregoing reasons, the Board concludes that reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 3 8 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for heart disease, to include arteriosclerosis, may be granted if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Service connection may also be granted for any disease after service when all the evidence establishes that Service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The appellant seeks service connection for the cause of the Veteran's death.  In a January 2007 statement, the appellant stated that the Veteran was involved in an automobile accident during his active duty.  She explained that he suffered a concussion and a displaced right eye as a result of the accident.  Due to the accident, the appellant stated that the Veteran was removed from his flying status in service and assigned to the Titan Missile Program.  The appellant stated that from 1978 until his untimely demise, the Veteran suffered from periodic epileptic-type seizures and endured mini strokes, which resulted in a loss of consciousness and memory.  She contends that the in-service automobile accident caused him to develop posttraumatic seizure disorder, which ultimately caused his death.  

In the case at hand, a review of the record discloses that the Veteran died in October 1981.  According to the Certificate of Death, the immediate cause of the Veteran's death was arteriosclerotic coronary artery disease.  Posttraumatic seizure disorder was listed as a significant condition contributing to his death but not resulting in the underlying cause of death.  At the time of the Veteran's death, service connection was not in effect for any disability.  

Service treatment records reveal in detail an April 1955 automobile accident, which caused injury to the Veteran.  The Veteran sustained a fracture of the skull at the right templar area which resulted in temporary diplopia with no symptoms of brain damage or other nervous malfunction.  Over a period of time, the Veteran underwent six operations to correct diplopia and for cosmetic improvements.  In December 1957, the last surgical procedure was performed, which involved the depressed area of the skull being corrected by a cranioplasty procedure.  The Veteran was noted as being completely ambulatory the morning after the surgery, and was discharged several days later.  

Prior to the accident, the Veteran was assigned to the Fighter Test Branch of the Directorate of Flight and All Weather Testing as an Experimental Flight Test Officer and the Assistant Air Operations Officer.  As noted in the service treatment records, the Veteran did not lose consciousness at any time following the accident and appeared well-oriented on arrival for emergency treatment on the day of the accident.  It was also noted that the Veteran underwent several physical evaluations after the accident and surgeries.  The examinations included standard flying physical, clinical psychology, neuropsychiatric, electroencephalogram, electrocardiogram, and altitude chamber flight evaluations.  In September 1957, the Chief of Neurosurgical Service at Aero Medical Service noted that the Veteran showed no psychological, neurological, or electroencephalographic residuals.  The physician acknowledged that compound depressed skull fractures have a higher incidence of complications, i.e., posttraumatic epilepsy, but this occurs in the earlier phases.  He concluded that the possibility of such occurring was minimal as over two years had passed since the initial accident.  Additionally, the physician noted that late personality changes are almost unheard of when the patient has been free from any of the facets of posttraumatic syndrome.  He concluded that the Veteran's skull defect or cerebral injury would not affect his performance as a pilot.  See the September 1957 evaluation.  In December 1957, a physician noted the Veteran had been completely asymptomatic since the injury, and his electroencephalography (EEG) was normal.  After the last surgical procedure was performed, the physician reported that the Veteran was completely asymptomatic, and his incision had healed well.  It was concluded from a neurosurgical standpoint that there was nothing in his record that would cause him to be rejected from flying status.  See the December 1957 narrative summary for right frontal cranioplasty.  It was also reported that the Veteran exhibited "negative symptoms at all times. . . [and] [t]he cranioplasty at Walter Reed [] successfully repaired the skull defect."  See the January 1958 evaluation by Aero Medical Laboratory.  

The Veteran was recommended to be released to flight status in June 1958 and considered qualified for flying duty in October 1958.  See the October 1958 report of medical history for annual flying examination.  Service treatment records contain no complaints, treatment, or diagnosis of any type of seizure activity during the remainder of his active duty.  Upon resigning from service, clinical evaluation was normal with regards to the Veteran's eyes and neurologically.  See the May 1960 report of medical examination.  On his May 1960 report of medical history, the Veteran reported having eye trouble, but denied epilepsy or fits, paralysis, and nervous trouble of any sort.  

In April 2007, the RO received a copy of the autopsy report conducted in October 1981.  According to the autopsy report and per the testimony from the appellant, the Veteran was a patient of the local VA hospital two years prior to his death.  He complained of having problems relating to his seizure disorder, which included blackouts and severe headaches.  She related the seizure disorder to the severe head trauma he incurred in the April 1955 automobile accident.  She admitted that the Veteran did not take the prescribed medication for his seizures on a regular basis and did not work due to his disability.  

On the day of his death, the appellant stated that the Veteran fell in the bathroom during a seizure and cut his left ear.  After cleaning up the wound, he walked into the living room where the appellant was located and subsequently had another seizure.  The appellant stated that the Veteran collapsed to the floor in a supine position.  She waited several hours before calling paramedics and once they arrived, he was pronounced dead.  Autopsy test results revealed that the immediate cause of death was arteriosclerotic coronary artery disease with posttraumatic seizure disorder as a condition contributing to but not related to the immediate cause of death.  Results also reveal severe atherosclerosis of coronary arteries, old myocardial infarction of septum and left ventricle, old cortical contusion to the right frontal lobe, healed calcified deformity of the right frontal bone, clinical history of head trauma, multiple epidermal cysts of the right face, prior treatment with carbamazepine, clinical history of seizure disorder, and early postmortem decomposition.  

In a March 2007 email statement, the Veteran's stepson indicated that the Veteran was driving home using his vehicle sometime between 1978 and 1979, and, he had a seizure and mini stroke.  He lost consciousness and drove a car into a building.  See the March 2007 email statement.  

In this case, the Board emphasizes the multi-year gap between discharge from active duty service and the earliest competent medical evidence of the Veteran's posttraumatic seizure disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Given the absence of a diagnosis and treatment for the posttraumatic seizure disorder for many years after service, the evidence does not support a finding that the posttraumatic seizure disorder is related to the Veteran's active duty based on continuity of symptomatology.  There is no medical evidence of posttraumatic seizure disorder in service or shortly thereafter service.  

In November 2007, the RO requested a VA medical opinion concerning whether the Veteran's in-service April 1955 automobile accident caused or contributed substantially or materially to his death.  Based upon a review of the claims file, the VA examiner concluded that the Veteran's in-service automobile accident "less likely as not" caused or contributed substantially or materially to his death.  The VA examiner explained that while the in-service accident was a "severe collision[,]" and resulted in multiple corrective surgeries done thereafter, there was no seizure activities noted after the accident.  The VA physician noted that the appellant informed him that the Veteran began having "periodic epileptic type seizures and mini-strokes" in 1978, and continued having these episodes, according to the appellant, until his death.  However, the VA physician noted that there was no evidence of such seizure activity prior to 1978, and it was virtually impossible to determine when the Veteran actually died since the appellant waited approximately 17 hours between the time the Veteran collapsed and the first telephone call made for help.  The VA examiner explained that it was difficult to support a posttraumatic seizure disorder diagnosis because it appears that the Veteran's seizures did not begin until 23 years after the in-service accident and characteristically, posttraumatic seizures occur within a period of two to three years after the initial head injury.  After that time, the VA physician stated that the risk of developing a seizure disorder is simply the risk that the general population has in developing a seizure disorder.  Therefore, he concluded that it is not possible to conclude the Veteran's death was caused by a seizure because there is no evidence to suggest that the Veteran was in the so called "status epilepticus" state which could be lethal.  Rather, the Veteran's death is most likely caused by or a result of his underlying severe coronary artery disease based upon the presence of severe arterial sclerosis of the coronary arteries and an older myocardial infarction in the left ventricle, as noted in the autopsy report.  

There is no contrary medical opinion or medical evidence in the record, and neither the appellant nor her representative has identified or alluded to such medical evidence or opinion.  The November 2007 VA medical opinion reports clearly states that the Veteran's claims file was available and reviewed.  The physician reviewed the Veteran's subjective history, clinical findings, and rendered an opinion with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the November 2007 VA medical opinion probative, and service connection for the cause of the Veteran's death must be denied.  

The appellant argues that the Veteran's in-service automobile accident played at least some part in his development of posttraumatic seizure disorder, which led to his untimely demise.  However, there is no indication that the in-service automobile accident caused or contributed in any way to the Veteran's death.  

The Board finds that the Veteran's arteriosclerotic coronary artery disease was not caused by the Veteran's military service.  Service treatment records contain no complaints, treatment, or diagnosis relating to the heart or coronary artery disease.  Furthermore, while autopsy results show evidence of severe atherosclerosis of coronary arteries, remnants of an old myocardial infarction of septum and left ventricle, and remnants of an old cortical contusion to the right frontal lobe, there is no evidence that the Veteran's heart problems are related to his military service.  Additionally, the Veteran nor the appellant has ever asserted that the heart disorder is related to his active military service, and no healthcare professional has suggested that the Veteran's heart disability is attributable to his military service.  Thus, there is no competent, probative, or credible evidence suggesting that the Veteran's immediate cause of death, arteriosclerotic coronary artery disease, is attributable to his military service.  

The Board also acknowledges the appellant's arguments regarding the alleged relationship between the Veteran's in-service automobile accident and his death.  The appellant is competent to testify as to her observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Board rejects those arguments to the extent that the appellant seeks to etiologically relate the Veteran's in-service automobile accident to his death.  The appellant, as a layperson, is not competent to create the requisite causal nexus between the Veteran's military service and his death from arteriosclerotic coronary artery disease and posttraumatic seizure disorder.  Rather, evidence that requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the appellant has.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, her contentions have no probative value.  Based on the aforementioned, the Board is unable to reasonably associate the Veteran's arteriosclerotic coronary artery disease and posttraumatic seizure disorder with any incident or incidents of his period of active military service.  Nor is there competent, probative or persuasive evidence that the in-service automobile accident caused or contributed substantially or materially to his death.  Accordingly, the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


